Dykman, J.,
(dissenting.) These three defendants were indicted with two others by grand jury of Queens county for burglary in the third degree, committed by breaking into the store of one Michael Holzer, and stealing a quantity of ready-made shoes, and also for larceny in the second degree. They were tried together upon the indictment, and the first witness called for the people was John Boyle, who was in confinement under an indictment for the same crime charged upon these defendants. He was a witness before the grand jury when the bill of indictment against the defendants was found, and he there gave evidence against them, but in his testimony upon the trial he disavowed the same and said it was all false, and given under the dictation and coercion of the police officer when he was under arrest. He furnished no evidence against these defendants. The next witness called by the public prosecutor was John Kelley, who was also charged with complicity in the same crime with the defendants. He gave testimony sufficient to connect the defendants with the commission of the offense charged against them, if unrestricted force and effect is to be allowed to his evidence. Then some officers were examined, who found some of the shoes in pawn-shops, and the complainant was examined to prove the felonious entry into his store and the loss of his shoes. None of the pawn-brokers were examined, and the testimony of Kelley was left entirely uncorroborated. The defendants were found guilty by the jury under both counts in the indictment, and a motion for a new trial was denied, and they were all sentenced to imprisonment. The case is brought here on an appeal from the judgment of conviction, and from the order denying the motion for a new trial. We think the conviction of *72these defendants was secured erroneously, and contrary to the well-settled principles which prevail in the administration of the criminal law. “A conviction cannot be had upon the testimony of an accomplice, unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime, (Code Crim. Proc. § 399:) and the corroborative evidence required by this law must be evidence from an independent source of some material fact tending to show the commission of the crime, and the connection of the defendant therewith, (People v. Hooghkerk, 96 N. Y. 149.) While there is no form or manner prescribed for the production of the confirmatory evidence required by the statute in question, yet it must appear in some way. It may arise from circumstances, or it may come from legitimate inferences from established facts, but in some way or from some source there must be evidence tending to connect the accused persons with the commission of the crime, so that the conviction will not rest entirely upon the evidence of the accomplice. People v. Everhardt, 104 N. Y. 591, 11 N. E. Rep. 62. The conviction of these defendants upon the uncorroborated testimony of an accomplice was violative of the statute, and the new rule established thereby, and the conviction and judgment should be reversed, and a new trial granted.